Citation Nr: 0905959	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  03-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.  The Veteran died in October 2002.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim for 
entitlement to service connection for the Veteran's cause of 
death.

The appellant testified during a hearing before the 
undersigned Veterans Law Judge in September 2005; a 
transcript of that hearing is of record.

The Board notes that, in September and October 2005 the 
appellant submitted to the Board additional evidence for 
consideration in connection with the claim on appeal. In a 
January 2006 statement, the appellant's former attorney 
submitted a waiver of RO jurisdiction of such evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2008).

In a February 2006 decision, the Board denied entitlement to 
service connection for the Veteran's cause of death.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2007 
Memorandum Decision, the Court vacated the February 2006 
Board decision and remanded this matter to the Board for 
readjudication, to include providing an adequate statement of 
reasons and bases.

In September 2008, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).  After 
receiving the completed VHA medical opinion in November 2008, 
the appellant and her attorney had an opportunity to comment 
upon the VHA opinion and to offer argument and additional 
evidence.  In January 2009, the appellant and her 
representative each filed a response but no additional 
evidence.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), 
the Court found that the Board has the authority to obtain 
and consider expert medical opinions in compliance with 38 
U.S.C.A. § 7109(a) without remanding the case for initial RO 
consideration of such evidence, and without obtaining a 
waiver of such consideration from the appellant.  See 
38 C.F.R. § 20.1304 (2008).  Thus, the Board will proceed to 
a decision on the merits on the claim of service connection 
for the Veteran's cause of death.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in October 2002.  The Veteran's death 
certificate listed the immediate cause of his death as lung 
cancer, of three years duration; tobacco use was noted to 
have contributed to his death; and no autopsy was performed.

3.  At the time of his death, the Veteran was not service-
connected for any disability.

4.  Competent and persuasive evidence of record indicates 
that lung cancer began many years after service and was not 
shown to be the result of service or any incident of service, 
including alleged carcinogen exposure during service in 
Korea.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1154, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310(a), 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the Veteran's cause of death was received in February 
2003.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in June 2004.  This 
letter notified the appellant of VA's responsibilities in 
obtaining information to assist her in completing her claim, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a statement of the case (SOC) was issued in 
March 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication.  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her attorney, to include multiple written 
statements, indicate that the appellant is clearly aware of 
the evidence and information required to substantiate a DIC 
claim.  As such, the record reflects that the appellant and 
her attorney had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the Veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, VA medical examination 
reports, private treatment records, and VA treatment records 
have been obtained and associated with his claims file.  The 
appellant was also provided with a VHA medical opinion in 
November 2008.  Furthermore, the appellant has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The appellant has been notified of 
the evidence and information necessary to substantiate her 
claim, and she has been notified of VA's efforts to assist 
her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

VA regulations provide that for claims received after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  See 38 C.F.R. § 3.300 (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's treatment records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant contends that the Veteran's cause of death, 
lung cancer, was as a result of events incurred during 
service, to include exposure to carcinogenic agents in Korea 
and a heavy cigarette smoking habit acquired during active 
duty.

Service treatment records reflect normal findings with regard 
to his respiratory system throughout his period of active 
duty.  No abnormal findings on chest X-ray or clinical 
assessment of his lungs are shown in these records.  His 
January 1954 separation physical examination report included 
a chest X-ray which was negative for lung pathology.  

Service personnel records show that he served in combat 
during the Korean War and was deployed to Korea with the 
United States Marine Corps from August 1951 to July 1952.  He 
was honorably discharged from active duty in January 1954.  
The veteran's DD Form 214 listed the veteran's military 
occupational specialty as Field Artillery Cannoneer with a 
related civilian occupation identified as Proof Technician, 
Mobile Artillery.  Post-service, the veteran was noted to be 
employed as a truck driver.  

The report of a VA examination conducted over 20 years after 
service in March 1974 shows no abnormal findings with regard 
to the Veteran's lungs, chest, and respiratory system.  X-ray 
film of the lungs was normal.  

Post-service VA treatment notes reflect that the Veteran was 
first diagnosed with lung cancer in September 1999.  
Additional VA treatment notes dated in October 1999 show that 
the Veteran had a past history of tobacco use.  That month, 
he underwent an elective right lower lobectomy after biopsy 
results revealed poorly differentiated non-small cell 
squamous cancer of the lung.  In an October 1999 VA hospital 
discharge summary, it was noted that bronchial washings 
demonstrated a carcinoma.  However, given the complexity of 
the cell type, it could not be determined if the Veteran had 
non small cell versus small cell carcinoma.  Pathology 
demonstrated a poorly differentiated squamous cell carcinoma.  
Private medical records dated in November 1999 from M. E. H., 
M.D , at the Texas Cancer Center show that the Veteran was a 
long time heavy cigarette smoker.  The Veteran received 
treatment for his terminal lung cancer from several 
physicians, including L. J. B., M.D., an oncologist.  A 
November 1999 initial medical oncology consultation report 
from L. J. B., M.D. of Texas Cancer Center listed an 
impression of non small cell lung cancer, right lung.  An 
August 2002 VA treatment note listed findings of recurrent 
and terminal cancer.

The immediate cause of the Veteran's death in October 2002 
was identified on the death certificate as lung cancer.  The 
certifying physician, L. J. B., M.D., marked yes in the 
section inquiring as to whether tobacco use contributed to 
death. 

Written statements dated in September 2005 from the Veteran's 
family as well as  testimony during the September 2005 
hearing, all present the factual assertion that the Veteran 
did not use tobacco prior to entering service but acquired a 
lifelong and heavy cigarette smoking habit during active duty 
that eventually caused him to develop his terminal case of 
lung cancer.  Treatise evidence dated in September 2005 
discussed combat support in Korea, specifically chemical 
mortar battalions.

The appellant has submitted an October 2005 opinion from a 
professional toxicologist, E. G. E., PhD which was to the 
effect that modern toxicology research has revealed new 
evidence for linkage between chemical agents (synergy) and 
direct effects of chemicals as they relate to the clinical 
appearance of cancer.  The toxicologist indicated that in 
this document, he sought to establish that exposure poses a 
significant risk based upon recent scientific studies 
summarized in the treatises listed in a bibliography included 
with his report.  Further, "... numerous scientific 
disciplines have been utilized and establish 1) that there 
was sufficient evidence that chemical hydrocarbons such as 
benzene, naphthalene, and kerosene, to which there were 
Korean War exposures, by their chemical structure, are 
predictably carcinogenic; 2) are promoters of the 
carcinogenic process; 3) are immunosuppressive agents 
diminishing the body's ability to attack cancer cells."  The 
toxicologist indicated that many Korean soldiers were also 
exposed to toxic fumes from heaters in tents.  Poor 
ventilation combined with an atmosphere heavy with soot 
particles and free radicals derived from the incomplete 
combustion of the kerosene provided what we now know to be a 
dangerously toxic level of carcinogens and lung toxins.  
Inhalation of these compounds would seriously damage the 
lungs but not become apparent until many years later in lung 
disease, including lung cancer.  Current studies of 
carcinogenic agents used during the Korean War were noted to 
be ongoing.  The toxicologist detailed that Korean War 
veterans had elevated death rates overall for cancers of the 
lung, gastrointestinal system (including the esophagus, 
colon, and rectum), genitourinary system, larynx, head, and 
neck, as well as cancers of unknown primary sites.  E. G. E., 
PhD. stated that he had reviewed some of the Veteran's 
medical records pertaining to his terminal lung cancer 
treatment and that it was his opinion that this disease 
"occurred from (the) action of carcinogenic agents (that) in 
all likelihood (were) as a result of exposure during service 
in the Korean War".  He further indicated that chemical 
agents to which the veteran was exposed are listed 
carcinogens and are identified as such without regard to a 
specific type of cancer.  The fact that the Veteran was 
diagnosed with soft cell carcinoma supports that the disease 
is generalized carcinogenic-related.  The toxicologist 
concluded that the Veteran's exposure to carcinogens caused 
his lung cancer with a high degree of scientific certainty.

In a September 2008 letter, the Board requested that a VA 
physician with specialties in oncology and toxicology provide 
a medical advisory opinion.  The physician was asked to 
provide an opinion as to whether there is at least a 50 
percent probability or greater (at least as likely as not) 
that the Veteran suffered from lung cancer as a result of 
service, to include exposure to carcinogens in Korea.  The 
physician was also requested to provide an opinion as to 
whether there is at least a 50 percent probability or greater 
(at least as likely as not) that the Veteran suffered from 
lung cancer as a result of his documented long term cigarette 
smoking.

In a November 2008 VHA opinion, a VA physician detailed his 
extensive review of the veteran's claims file.  He indicated 
that he could not find any documentation that the Veteran was 
exposed to the chemical hydrocarbons that the private 
toxicologist (E.G.E., PhD.) mentioned such as benzene, 
naphthalene, or kerosene.  As he could not find any 
documentation of exposure to those compounds, the physician 
indicated that he could not make an intelligent comment 
without resorting to speculation.  Nevertheless, he reported 
that he had the opportunity to review toxicology textbooks 
regarding those compounds (benzene, naphthalene, or kerosene) 
and could not find any information indicated that those 
compounds actually produced cancer of the lung.  He further 
opined that it is at least as likely as not that the 
Veteran's lung carcinoma was related to his exposure to 
tobacco in the form of cigarette smoking.  He noted that the 
main cause of cancer of the lung is exposure to tobacco 
products in the form of cigarette smoking, of which the 
Veteran had a well documented history.

In a January 2009 statement, the appellant voiced her 
disagreement the outcome of her appeal and treatment by VA.  
In an additional January 2009 statement, the appellant's 
attorney asserted that the November 2008 VA medical advisory 
opinion should be discarded and has little probative value, 
as the VA physician engaged in fact finding and did not 
specifically name the toxicology textbooks referenced in his 
report.

Analysis

Although the appellant has claimed the Veteran was exposed to 
carcinogens, neither service personnel records or service 
treatment records confirm this.  The Veteran's service 
personnel records do show that his MOS was a Field Artillery 
Cannoneer.  However, even taking into consideration the 
places, types, and circumstances of the Veteran's service, it 
is not clear that his duties typically involved exposure to 
carcinogenic agents in Korea.  Evidence of record also shows 
that the Veteran did not assert that he had any carcinogen 
exposure in Korea, other than tobacco use, during his 
lifetime. 

Based on the evidence of record, the Board finds that the 
Veteran's lung cancer is not a result of any established 
event, injury, or disease during active service.  The service 
treatment records are negative for any signs, symptoms, or 
treatment of lung cancer.  According to the evidence of 
record, the veteran was first diagnosed with lung cancer in 
1999--over 40 years after the Veteran left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition, persuasive and competent medical evidence of 
record does not indicate that the Veteran's cause of his 
death from lung cancer was incurred as a result of active 
service.  The Board finds the most probative evidence of 
record to be the medical opinions rendered by the Veteran's 
private oncologist in his certification of the October 2002 
death certificate and by the VA physician in the November 
2008 VHA medical opinion.  The immediate cause of the 
veteran's death in October 2002 was identified on his death 
certificate as lung cancer.  The certifying physician, the 
Veteran's treating oncologist, marked yes in the section 
inquiring as to whether tobacco use contributed to death.  In 
his November 2008 VHA opinion, the physician provided a 
detailed opinion concerning the possible contributions of 
carcinogen exposure as well as tobacco use to the Veteran's 
death after thoroughly reviewing the Veteran's claims file.  
Based on such review, the VA physician noted that he could 
not find any documentation in the record that the Veteran was 
exposed to chemical hydrocarbons, such as benzene, 
naphthalene, or kerosene during active service.  As he could 
not find any documentation of exposure to those compounds, 
the physician indicated that he could not make an intelligent 
comment without resorting to speculation.  He further opined 
that it was at least as likely as not that the Veteran's lung 
carcinoma was related to his exposure to tobacco in the form 
of cigarette smoking.  

By contrast, the toxicologist, a PhD, indicated that he had 
reviewed some of the Veteran's medical records pertaining to 
his terminal lung cancer treatment in rendering his opinion 
in the October 2005 statement.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis).  The 
toxicologist did not provide information as to which 
chemicals, in specific, that the evidence of record showed 
that this Veteran was exposed to in service that would have 
caused lung cancer.  More importantly, he did not discuss or 
even acknowledge the effects of the Veteran's long standing 
tobacco use, the only carcinogen exposure verified in the 
evidence of record, in relation to the veteran's diagnosed 
lung cancer.  In fact, he concluded that Veteran's diagnosed 
soft cell carcinoma supported that the disease was 
"generalized carcinogenic-related".  The Court has held 
that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

Under these circumstances, the Board concludes that the 
October 2002 private physician's notation on the death 
certificate and the November 2008 VA physician's findings 
constitute the most probative (persuasive) evidence on the 
question of whether the Veteran's cause of his death was 
incurred as a result of active service.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

As for the contention that the veteran's tobacco use while he 
was in service was a cause of his death, or at least 
contributed substantially or materially to his death, the 
Board notes that there is evidence of record that the Veteran 
had a longstanding history of tobacco use.  The Board 
recognizes that the VA physician clearly opined that it was 
at least as likely as not that the Veteran's lung carcinoma 
was related to his exposure to tobacco in the form of 
cigarette smoking in his November 2008 VHA opinion.  However, 
effective June 10, 1998, in claims received after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
Therefore, entitlement to service connection for the cause of 
the Veteran's death on this basis is also not warranted.

The Board also acknowledges the contentions of the appellant 
and her attorney concerning the etiology of the Veteran's 
cause of death.  However, the record does not show that the 
appellant or her attorney has the medical expertise that 
would render competent their statements as to the 
relationship between the veteran's military service and his 
cause of death from lung cancer.  These opinions alone cannot 
meet the burden imposed by 38 C.F.R. § 3.312 with respect to 
the relationship between events incurred during service and 
the etiology of his fatal disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a) (2007).

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


